Exhibit 10(iii)

 

ASSIGNMENT AGREEMENT

 

PARTIES:

 

Asia8, Inc, a Nevada registered company with business address at 2465 W. 12th
Street, Tempe AZ 85281 6935, represented by its chairman and CEO, Eric Montandon
(“BUYER”).

 

And:

 

Asian Dragon Entertainment and Gaming Corp Belize, and or its affiliates,
successors or assigns, with registered office at 35 Barrack Rd, Belize City,
Belize and Nova Park 80 – 164, Moo 9, Soi Sukrudee, Pattaya City, Chonburi
20260, Thailand, represented by its President Robert P. Sullivan and its
Executive Vice President Nevill Hollands (“SELLER”).

 

WHEREAS;

 

SELLER has been granted an exclusive distribution contract for most of the world
for various models of the “Trident Tri Car” (“Trident”) by its manufacturer KWOK
SHUN DEVELOPMENT COMPANY, (Epower Cars) Zhejiang, China (the “Epower Contract” –
Annex A). SELLER has invested a significant amount of time and capital into the
formation of the Epower Contract and development of the Trident branded
vehicles. BUYER has indicated a desire to acquire the right of first refusal to
acquire the exclusive rights to distribute the Trident vehicles to twenty (20)
countries of its choice. SELLER has agreed to grant the right of first refusal
to sell and assign the rights to these countries to BUYER, under the terms and
conditions herein.

 

THEREFORE:

 

This Agreement is witness that in consideration of the mutual promises and
covenants contained herein and other notable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the SELLER and
BUYER do hereby agree as follows:-

 

 

Article 1. Interpretation

 

a)

Definitions:

 

In this Agreement and the exhibits annexed hereto, the following terms shall
have the respective meaning indicated below:

 

 

•

“BUYER” – Asia8, Inc., a publicly owned company registered under the laws of the
State of Nevada, fully reporting to the US SEC as registered under rule 12(g) of
the Securities Exchange Act of 1934 (“Exchange Act”);

 

•

“SELLER” – Asian Dragon Entertainment and Gaming Corp Belize, and or its
President Robert Sullivan and Executive Vice President Nevill Hollands, and or
its affiliates, successors or assigns.

 

•

“Agreement” - this Agreement and any schedules attached hereto;

 

•

“Annex” – Any exhibit or schedule referred to in this Agreement and attached,
that are integral parts of this Agreement;

 

•

“Business day” - any calendar day except Friday or Saturday, or any statutory
holiday observed in the United States;

 

•

“Effective date” - the date on which this Agreement was entered into and signed;

 

•

“Closing Date” – June 30, 2007

 

1

 

--------------------------------------------------------------------------------

 

Exhibit 10(iii)

 

 

•

“Party” - either the Buyer or the Seller;

 

•

“Parties” - both the Buyer and the Seller;

 

•

“Trident Business” – the business of selling vehicles, selling and renting
regional distributorships, and generating revenue in any other way using the
rights granted under the Epower Trident Distribution Agreement.

 

•

“Written approval” or “Written Notice” – Mail, couriers, faxes or receipted
emails sent by either party to the other.

 

Article 2. Consideration for Assignment

 

 

a)

BUYER will pay to SELLER the total amount of $65,000 (sixty-five-thousand US
dollars) in cash to reimburse SELLER for Trident development and marketing costs
incurred prior to the date of this agreement. Payment schedule will be in the
form of waiver of $30,000 (thirty-thousand US dollars) in advances made to
SELLER in April 2007 prior to this agreement, plus cash payments of $12,500
(twelve-thousand-five-hundred US dollars) on May 20, 2007, $12,500
(twelve-thousand-five-hundred US dollars) on June 10, 2007, and $10,000
(ten-thousand US dollars) on June 30, 2007.

 

a – 1) In return for this total amount paid, SELLER grants the BUYER lifetime
exclusive distribution rights to sell the Trident vehicles in the United Arab
Emirates, and right of first refusal to acquire the exclusive Trident selling
rights to nineteen (19) other countries as listed in Annex B for a fixed cash
fee of ten-thousand US Dollars ($10,000) per country, for a twenty-four (24)
month period from the closing date.

 

Article 3. Terms and Conditions of Assignment of Rights to Buyer

 

 

a)

The SELLER hereby confirms that the BUYER has refusal rights to exclusive
selling rights to the 19 countries listed, and can pay the $10,000 fee in two
installments twenty-one (21) days and forty-two (42) days after the date of
written confirmation that a country on the list is being taken by the BUYER.

 

b)

BUYER agrees to commit to a minimum order of forty (40) Trident vehicles per
country confirmed in the first twelve (12) months after confirmation and fee
payment is made to SELLER.

 

c)

BUYER agrees to pay SELLER twenty-five percent (25%) of any gross proceeds from
sales of sub-franchises in any of the confirmed countries by BUYER.

 

d)

If SELLER desires to take over selling rights to any of the countries listed, it
must give BUYER written notice and allow BUYER twenty-one (21) days to confirm
that it is taking the rights to that country and to pay the 50% installment on
the $10,000 fee owed to SELLER for that country.

 

e)

If BUYER does not confirm and does not make the 50% payment, SELLER has the
right to eliminate that country from the rights granted to BUYER under this
agreement. However, if the country is removed from the list by SELLER under the
above condition, and the SELLER does not prove it is actively selling Trident
vehicles or franchises in that country after 60 (sixty) days from its removal,
the selling rights for that country revert back to the BUYER under the original
terms.

 

f)

BUYER agrees to order or arrange all orders for vehicles for countries it has
rights to directly from SELLER. SELLER agrees to charge a maximum profit margin
on these orders of $100 (one-hundred US Dollars) per vehicle.

 

g)

BUYER and SELLER agree that certain countries listed can be substituted by other
countries of BUYER’s choice if SELLER has not taken the replacement country and
appointed a dealer in that country.

 

2

 

--------------------------------------------------------------------------------

 

Exhibit 10(iii)

 

Article 4. Conditions and Representations

 

 

a)

The SELLER hereby confirms that it is the rightful and true owner of the
assignable rights granted under the Epower Contract, and as such has the right
to assign its rights, and to allow any assignee to sub-assign its rights.

 

 

b)

The SELLER hereby confirms that the rights granted under the Epower Contract
have no lien(s) attached to them.

 

 

c)

The SELLER hereby confirms that the there are no outstanding liabilities related
to the Epower contract that have not been disclosed to the BUYER.

 

 

d)

The SELLER unconditionally and irrevocably indemnifies the BUYER against all
losses, damages, costs and expenses which the BUYER may now or in the future
suffer or incur directly or indirectly from any undisclosed liability, breach or
non-observance of a guaranteed obligation prior to the date of this agreement.

 

 

e)

The BUYER represents and warrants to the SELLER that each of the following
statements is true and accurate at the date of this Agreement and will be true
and accurate on the Closing Date, remaining in full force and effect on and
after such Closing date:

 

 

i)

It has the power and the authority to enter into and perform its obligations
under this Agreement and to carry out the transaction contemplated by this
Agreement;

 

ii)

It has taken all necessary action to authorize its entry into and performance of
this Agreement and to carry out the transaction contemplated by this Agreement;

 

iii)

Its obligations under this Agreement are valid and binding and enforceable
against it in accordance with their terms.

 

 

f)

The BUYER acknowledges and agrees with the SELLER that it has had the
opportunity to, and has, conducted due diligence investigations in relation to
the Epower Contract attached as Annex A, and has had the opportunity to raise
such enquiries with appropriate authorities as it considered necessary in
relation to the Agreement.

 

Article 5. Valuation

 

 

a)

The Consideration has been agreed on by both parties, but both parties agree
that the price bears no relationship to any audited value of the assets,
earnings, book value or to other recognized criteria of value for the Epower
Contract or the refusal rights being granted under this agreement.

 

Article 6. Default

 

 

a)

Default occurs under certain conditions listed below, but can only be considered
default if the party in breach is notified in writing, and does not rectify the
breach to the other party’s satisfaction within 15 (fifteen) days of notice
being given.

 

3

 

--------------------------------------------------------------------------------

 

Exhibit 10(iii)

 



 

1.

SELLER is in default if:

 

 

•

Any of the rights to the Epower Contract are lost, diverted, or taken away by
the manufacturer, or changed significantly to the detriment of the BUYER, for
reasons and circumstances under the control of SELLER.

 

•

Any representations made in Article 4 above are breached.

 

•

Any commitments made to BUYER in Article 3 above are breached.

 

If SELLER is notified of default and does not rectify in 15 days, BUYER can
reverse this agreement and be entitled to repayment by SELLER of 50% (fifty
percent) of all funds paid to SELLER as of the date of default.

 

 

2.

BUYER is default if:

 

 

•

It fails to fulfill any of its obligations under this contract, including but
not limited to paying the initial fees and commissions in a timely manner.

 

•

Any representations made in Article 4 above are breached.

 

If BUYER is notified of default and does not rectify in 15 days, SELLER can
terminate this agreement, and be entitled to all rights under the Epower
Contract with no obligation to return any of the funds expended by BUYER prior
to the termination. However, in this condition of default, SELLER must honor any
specific country selling rights and sub-franchises owned or sold by BUYER and
paid for to SELLER as per the conditions in Article 3 above.

 

Article 7. Closing Date

 

All parties hereby agree that the transaction described herein shall be
finalized and completed on June 30, 2007.

 

Article 9. Governing Law

 

Both Parties agree to resolve any dispute by arbitration of Hong Kong Chamber of
Commerce. In such case where a dispute cannot be arbitrated by the Chamber of
Commerce, the matter will be resolved by the Courts of the United States.

 

Entire Agreement

 

This Agreement, together with any agreements and other documents to be delivered
pursuant hereto, constitutes the entire agreement between the parties pertaining
to the subject matter hereof and supersedes all prior agreements, negotiations,
discussions and understandings, written or oral between the parties. Except as
expressly provided in this Agreement, there are no representations, warranties
conditions, other agreements or acknowledgements, whether direct or collateral,
express or implied that form part of or affect this Agreement.

 

4

 

--------------------------------------------------------------------------------

 

Exhibit 10(iii)

 

In witness whereof, each party hereto has caused this Agreement to be duly
executed as of May 1, 2007 by the officers authorized in that behalf.

 

The SELLER:

The BUYER:

 

 

 

/s/ Robert P. Sullivan

/s/ Eric Montandon

Robert P. Sullivan

Eric Montandon

Passport Number

Passport number

Country

Country

 

 

 

/s/ Nevill Hollands

Nevill Hollands

Passport number

Country

 

 

Witness Signature _________________________

 

Name:

 

 

5

 

 